PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit: “It is hereby stipulated and agreed by and between Michael L. Igoe, United States Attorney, counsel of record for the appellant in the above styled cause, and Stephen A. Cross, counsel of record for the appellee in the above styled cause, that the appeal heretofore perfected may be dismissed by agreement.”
On consideration whereof, it is now here ordered and adjudged by this court that this appeal be, and the same is hereby, dismissed, pursuant to the foregoing stipulation.